Citation Nr: 0708542	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-22 551 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO denied service 
connection for right knee disability. 

In April 2003 the RO denied entitlement to service connection 
for a left knee disability.  The veteran perfected an appeal 
of this decision.  In an August 2004 statement to the RO, 
however, the veteran wrote that he had mistakenly claimed 
that his left knee had been injured during service, but that 
he really meant to state that it was his right knee.  Thus, 
the appeal with regard to the left knee claim was withdrawn.  
38 C.F.R. § 20.204 (2006).  

In April 2006, the veteran testified before the undersigned 
at the Board in Washington, DC.  A copy of the hearing 
transcript has been associated with the claims file.  In July 
2006, the appellant's representative submitted additional 
private medical evidence to the Board in support of the 
veteran's claim, and waived initial RO review of such 
evidence.  See generally, 
38 C.F.R. § 20.1304 (2006).

FINDING OF FACT

The veteran has a right knee disability, namely arthritis, 
that is related to an injury in active military service. 


CONCLUSION OF LAW

The criteria for service connection for right knee 
disability, namely arthritis, have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In light of the fact that there is a complete grant of 
benefits in the case at hand, the veteran needs no further 
notice or assistance to substantiate his claim.

II.  Service Connection Laws and Regulations

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service. 38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary. 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

III.  Analysis

Service medical records reflect that in mid-December 1968, 
the veteran was seen in the dispensary for a "skinned up" 
right knee.  The wound was cleaned and dressed.  The veteran 
returned to duty in the morning.  In late December 1968, the 
veteran presented to the dispensary and gave a history of 
having injured his right knee five days previously, after he 
fell into a ditch, i.e., some type of twisting injury.  The 
examiner noted that the veteran had also sustained an 
abrasion to the right prepatellar area that had been cleaned 
and treated.  At that time, X-rays of the right knee were 
reported as negative.  The veteran stated that he had 
continued pain in the medial joint line and pre-patellar area 
of the right knee.

A physical evaluation of the right knee in December 1968 
revealed a two by two circular abrasion of the right pre-
patellar area with surrounding erythema and tenderness.  
There was also tenderness along the medial joint line that 
was aggravated by lateral bending.  There was no fluid in the 
joint.  Diagnoses of cellulitis of the right prepatellar area 
and "strain of the medial collateral ligament, ?" meniscus 
tear" were entered.  The veteran was dispensed to the 
hospital for evaluation of his cellulitis.  

The veteran was hospitalized from December 24 to December 26, 
1968 for contusion of the right knee with abrasion of the 
skin.  There was no infection.  
X-rays of the right knee obtained were reported as normal.  
There was evidence of pus.  The veteran was dispensed to 
duty.  He was given crutches, and instructed to return as 
needed.  A February 1970 service separation examination 
report reflects that the veteran's lower extremities were 
"normal."  On a Report of Medical History, dated in 
February 1970, the veteran denied having a "trick" or 
locked knee.  

Post-service private medical evidence, dating from March 2001 
to May 2006, reflect that the veteran was seen for right knee 
pain and.  These reports also contain a diagnosis of right 
knee Grade I strain of the medial collateral ligament.  

A private magnetic resonance imaging scan of the right knee, 
performed in August 2004, revealed some mild degenerative 
changes of the medial meniscus without a definite tear.  The 
lateral meniscus was intact.  There was very mild medial and 
lateral joint space narrowing.  The cruciate and collateral 
ligaments were intact with a minimal Grade I strain pattern 
of the medial collateral ligament.  There was no significant 
suprapatellar effusion or retropatellar chondromalacia.  The 
marrow signal intensity and popliteal space were found to 
have been unremarkable.  

Evidence against the veteran's claim is a November 2005 VA 
examination report.  A review of that report reflects that 
the veteran provided a history of his right knee injury, 
which is consistent with that previously reported in the 
preceding paragraphs.  The examiner noted that he had 
reviewed the claims file prior to the examination.  After a 
physical evaluation of the right knee, which revealed some 
very minimal loss of flexion with pain at the end of range of 
motions, a diagnosis of degenerative joint disease of the 
right knee was entered.  The examiner opined that the 
veteran's current right knee condition was not at least as 
likely as not the result of the right knee 1968 in-service 
injury.  VA examiner stated that he had based his opinion on 
a review of the claims file and history provided by the 
veteran. 

Contrary to the VA examiner's opinion, in a May 2006 report, 
the veteran's treating physician, J. C., M. D., opined, after 
a recitation of the history contained in the veteran's 
service medical records, that within reasonable medical 
certainty, it was at least as likely or not that the right 
knee injury during active duty in 1968, had resulted in his 
present right knee pain and limited function.

After considering all the evidence of record, the Board finds 
the evidence is in relative equipoise on the question of 
nexus.

Accordingly, the Board finds that service connection is 
warranted for right knee disability, namely arthritis.  In 
reaching this decision, the Board has extended the benefit of 
the doubt to the veteran.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for right knee disability, 
namely arthritis, is granted. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


